Case 3:19-cv-00418-REP-RCY Document 25-9 Filed 05/18/20 Page 1 of 5 PageID# 268


                                             ^o\Ne \}. Ray
                                               CW\\ f\c^rion Wo. 3'WgvH\^




                                 EXHIBIT I
      Case 3:19-cv-00418-REP-RCY Document 25-9 Filed 05/18/20 Page 2 of 5 PageID# 269




\/H             Sussex S-Va-^e prisom \s o PoHmton Ttison
                By Ul^uru B- Rouue
                 June It ^ 2o\2
                 E-mcxU - uV\urut*ouje^fc@yahoo'CDm

                Uowj vr^awy of you Uave ^ver Ineo-rci o? q                     ViWaje? AccofcJivy
            '\o YV\err\av^-V\/tbsVers CoWc^ia^c 0\cVio»^ary (ll-yb                  q to'\em\Cin
            ViWo^e \S         vmnpres^ive pacaJe or Sbo^o          to ^^t Je oivo un^esiroiiU
            ?^act or ccvidtVlon'/ XV iS hainneci after Grijorl A\e^san<lrovicK Potemkin
            (;iX3^-lXtl)j a RuSSiah             marsVa\ ahd sVoVcS ; uoKo suppc^^cll^
            KaUV Impressive fake villages             He rsjute XV^aV CaVteriv^e 131
            [\.t' CqVkerine He GreciV^ Would often frovel- Tbe faRe Villages Served
            ^0 conce&d dW of He cruelties av\A /njusHces HaV           ,duriV)j ber
            reljVi qs Hmpress of Russiq from \X -1 . X nr>CXir>V«iri Hot His
            Same     Impressive facftdc" exist to 6o neea I He cruelties and injust'c^s
             fakirij -place beV^ind tte walls of Sussex ^ State PriS^jn

                Xfc Niirqinio \)e part menV cf Ccfrect'oni {VltDoc) enjeAVofS to Vvave
             aU of (U prisons accredited t>y tfe American Ccrfectional Association^
             ^AcA) tte nations largest nonprofit correctnons and occfed itation ac(e*icy
             Acccrdlnj to tKe AcA ^ \\s mission (ujVil )iS to provide cv ^'professional
             of^qp12wV'on for evil iridlVsdualS oipd groups ^ b'^tf p'abllc and private ^ tViut
             ^Viarr a c^ommon ^o<A of \mprovinj tte justice Systcrv), ^Ujt>!3

                 Xn ordler to become iully accredited ty ■I't* AcA ^ q priSvin musV
             comply witb a multitude cf AcA standards 5et fortt in iVs Standards
             for Adult Ccrrectic^nal Xnsti tu+io»iS Manual ^uju)U3, qcq-erj ). Tbese
             standards c.oVer tvcrytlniv\j from Vbr management and designs of prlions^
             He tro^ininj <xnd development of prison etnploj/eeSj and He treo-tweni
          Case 3:19-cv-00418-REP-RCY Document 25-9 Filed 05/18/20 Page 3 of 5 PageID# 270




                                                                                              3N
          € yy\en t of prisoviers.

      ~IV\^5e 5^6in(]lar<j5,         jfor iV)S^'arice^ VKc^i                 ViousfV)^ u«lH
|pr«S'Vi<|e \w{v>j con<]i)V{G*^-S     <xj'ptoXir«<*'Ve VWoSc cf ^ene'"«?.\ iwmce'Ve popu-
               /^AcA SVanJo-rJ          IViai P^fSoViers \)e provided            MU"l"rJ-
-^-toryciUj/ a.d,e|utt'l'6 ^            a V-l-rac-^ive mecih a doty VAcA 5Vand«rJ H-4313}^'
Vbai ^^dieVary ci\low<?ii^ces ^ as aJjviSVcd for aae;Se;^ j and acVii/ll-yj SViowlJ
mc€f OY exceed Vbe reCovYMrnended dieWry alioujctnces                          by ^be.
       \or\9.\ Accidemy o( Science ^AcA Standard                      VbAi- prisoners lObo
need Vieal-I'li c^^rt beyond -Vbc reSoixrces ctvaiUbW in Vbe facl\fVp^ as de
termined by fbe responsible pV ysician^ are tranS-TerreJ under appropriate
:5ecuriVy provisions to <\ facdiVy wbere Sucb ctire is on call or<svai\ab\e
"24 boUrs a d oty (kCI{ SVan,iord                     "bboi^ ^'^y^ouVine and evner^enty
di€nba\ care is provided io eacb otf^tpder under Vbc dt're-cVion and super
vision ot a licevised dentisVCAcA Standard ^-4 3^0^3 VbaV VKe vacancy
naVe cimonj Vbe prfSco 5d'<<ff ^'does not exceed lO percent for any IS""
monVb perTod Sa Vbat inrnute:* acn bo-ve access "to all                      pco^ramS^
and services (AcA Standards 4-4o5Dj 4-HC)5|j and 4-4o5d"),

        kW^YApV^^ <\ io Con)p\y wi-pb tKc AcA C>dandards abave and tVie
    uhdrecl otbtrs contemned uoi\»"'in its Standards fu'C Adulf Corec
•Vion.a\ Xnsti tutionS ManVAal 6.ovif*it'ctS witb S3i>P'$ notorious pum'st-
m-cnt model and its never-encb'nj «j^uest to f>ave and rr\c^\^t money. Sc
^V Vi£4S found ft vi^-y to ^cKin and mrvintain jts acc re di t c^tfon trom
tbe AcA VyV utiii2'i*^j tbe savne \r*>pf essl ve facade Gri^ori ?orVeYn\Sin
used to deceive C<NVberine tb c Great. Here's boco it is done -


       \ yiSoO auVKorities at SdS?^ aS ir) all oflicr pfi'ScWS , are ^iven
         Case 3:19-cv-00418-REP-RCY Document 25-9 Filed 05/18/20 Page 4 of 5 PageID# 271
                                                           Prison fs ci Pc^cmrtKin frison


UburL{
3/4
               (aA v^fl-incei rvxjVicc VVjftV A CA au<ji^or5 civij moni-l-ori (^XvlSl>ecVo^s) uoill
              V)e arrivina <.\\ <s specific flrv^c "^o cVecK for Comp\<a'^ce K,\i'Ah i+s
              ^VonJcircis. To fi nSurc pciSSei i v>s fe c ■t'fort ^ pTiScn qu VVtor i f i eS
               c\ $DpV\ i sV/cftfcj -fcrm of rvuMni pula^ion         c-oinvince prisoners V>icv\ Us
               acfua\W in VVxetr beS'V }n-\-tr<$4 -fo <sicl ar\<^ tissi&i prison aVA^-KorUicj m
                          '                                                    I



               ^overmrt up arvj tovicidilin q VKein own abuse ^ misVrecil men'i'> ancl ne^flect.
                     in V-Ke we^Ks leciTin^ up Vo VKe I'nspecfioo^ iV is f|^uiU common'^o
               see incorcertiieci WofKers -en-VViusi aSfic^Wy GX-in^ \V\z Prison- Venis
               (xr« AusVtd . PloorS cxre scrubbed and lA/tCXcd, Wflils are pttini-ed . Fjowcri;
               ci.re p\anVed • Grass is cui- TVc focd iS ccoKed and. prepared oaUh eyfra
               <ca.re Vo' mciKe if locK          a HracfiVe'!   f Risen ewipioyeei beccvne oic€ and
               r-essfrcVtul Vowcirds prlSowers in Vbc ,^o.y'^ i-cadintj             Vo ^Ve rhspecHon^
                   \ Vki S is dane io 60 f fen fbe prfsoners up 5o fbey'li be USS incVihed fo
               ^ivc AcA iTrtSpecforS a Vad reporfc ?\actn^ We enfirc pn'Son on iocKdooso^,
               *$0 C'»nVa.c\ VeVween AcA Xnspecfors and prisoners is minimized, c\Uo
               Serves fVie Sawie funcVion


                              pfis&n VJardtn and oWer foP Vrass Wen pad on an impreSS'Ve
               SVcw by pciradt'nj -W^ AcA XnSpec-fors 'around We prison on u pfc-
               idefermi»idj roufe i>z fVey can see fVic v^evo'vy painfed lOfclls, VVe Aecif\y
               Vrfv\\i(Y\ed araSS . We waXed Plccrs 1 We col'^r fu\ fl oi/Vjers^ d-Vie cx^ peciiinj|
               f-Ocd ^ We profe&5icio<^i " and T^sJc^c-VaioU^ empi'^'Vces^ and dVe uve\l-
               vnionn-ered        and well-bebo>.\;ed prisoners Vra-pped beKInd i'be doors. "Xvn-
               press^d Vjv W»S fac«de/sbouJ ) ciccPedi VaViovi \s ensur-ed
               I              »




                      VdVien Vbe AcA Xnspecfors leayc^ Viova;ever^ We sboca ends , We Wcade
                   IS removed , and ifs bacK Vo business as usuaij hdo^ Vo Vreafiv^j
               wS in 01 de^rcidin^ and d eViu manj zln^ mann-er c\nc\ Subjecfjufcj US fo
       Case 3:19-cv-00418-REP-RCY Document 25-9 Filed 05/18/20 Page 5 of 5 PageID# 272


                                                                                        UViutru

                                                                                        M/4
C.0 v> tVioV) s VV^   arc Viarsli avi d crwej anJ ovfrlv/ c !»press »vc. ^ "VOV\fi.y>
i -V's Vimc for        r>exV inSipecVfon )-VKe (accL<J-e \S erec-ied onc€ a^c\m

     ViVi     are v\/e \-c dlo vvVven Vrtvpped \>eVii tnc| av^ impressive facc-.dcj
c\ Vacade vvVTcK V> »dcS •VV^t <ibu5\: j Vbe SM-fferjn^^ 4V^c cl<7ir >cness j He
cie S^a.ir ^ He 4-ertrs ^ He cl^eHs ) We b^coJ^Veci ? 'y\)Ko c-<iy> be^ir \4S
 Scf-CitvYMVi^ ah(i |p\eft<Jln<j ^or \Mt\p Cr-t>ivi ^aeKHd 4Viese Hick sWbs o4
coy^crcH ay\cJ 5^^e\ ? AmidS'f He tjroaHS j VKc Si'H^ ;             Vear^
-e-Ve-Sj i. bow Yv^y Veacl ; picK Mp ryvy j?e-n ^ and wriHe j Kofi^j H''\l
you j Hf. ?f'oplc ^ wU) Sec cand if>e<*p             Vrui"^
